Bliss, J.
The Industrial Board submits to this court the following questions: “ 1. Has the New York State Industrial Board the power and jurisdiction to consider the application made by claimants to reopen this claim as against the insurance carrier, in view of the fact that an award against said carrier has been reversed and the claim against said carrier dismissed on a previous appeal to this court? 2. If so, has the New York State Industrial Board the power and jurisdiction to reopen this claim and to grant a reformation of the policy of insurance herein, if the record and evidence which may be submitted so warrant?” The first question submitted is answered in the affirmative under the authority of Matter of Di Donato v. Rosenberg (256 N. Y. 412). The second question submitted is answered in the affirmative under the authority of Royal Indemnity Co. v. Heller (256 N. Y. 322) and Barone v. Ætna Life Ins. Co. (260 id. 410). All concur. Both questions certified by the State Industrial Board, under section 23 of the Workmen’s Compensation Law, answered in the affirmative.